Case: 21-10889      Document: 00516212294         Page: 1     Date Filed: 02/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 22, 2022
                                  No. 21-10889
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Gaston Salazar-Sanchez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:21-CR-49-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Gaston Salazar-Sanchez was convicted of illegal reentry after
   deportation, in violation of 8 U.S.C. § 1326(a), and possession of a firearm by
   an illegal alien, in violation of 18 U.S.C. § 922(g)(5)(A). On appeal, he
   argues, citing Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519 (2012), that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10889      Document: 00516212294           Page: 2    Date Filed: 02/22/2022




                                     No. 21-10889


   § 922(g) should be construed to require proof that movement of the firearm
   across state lines was caused by the defendant’s conduct, proof that the
   firearm crossed state lines in a commercial transaction, or proof that the
   movement occurred in the recent past. Salazar-Sanchez concedes that his
   argument is foreclosed, but he seeks to preserve the issue for future review.
   Agreeing that relief is foreclosed under United States v. Alcantar, 733 F.3d 143
   (5th Cir. 2013), the Government moves for summary affirmance or,
   alternatively, for an extension of time in which to file a merits brief.
          The parties are correct that Salazar-Sanchez’s argument is foreclosed.
   See Alcantar, 733 F.3d at 145-46; see generally Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969). Accordingly, the Government’s motion
   for summary affirmance is GRANTED. Its alternative motion for an
   extension of time is DENIED. The judgment is AFFIRMED.




                                           2